DETAILED ACTION

Response to Amendment
Applicant's arguments filed 9/16/21 have been fully considered but they are not persuasive.
Applicant argues Cherian fails to teach the TXOP duration and TXOP bandwidth.  The Examiner respectfully disagrees.  Cherian discloses the master AP (first wireless AP) broadcast message to the neighboring AP’s (second wireless AP) that may indicate formation such as the TxOP duration, an amount of available bandwidth (par.0325-0326 “TxOP duration” “an amount of available bandwidth”).
Applicant argues Cherian fails to teach signaling the first wireless AP using the second wireless AP to grant a portion of a bandwidth allocated by the TXOP to the first wireless AP.  The Examiner respectfully disagrees.   Cherian discloses the second wireless AP responds having data to communicate during the TxOP (par.048, par.0158 “APs 105 may respond with….a trigger frame sent by the TXOP Owner”, par.0327 “responding to the request or invitation to participate”, fig.5 elements 515-a).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 5-8, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cherian (US Pub. 2020/0076552).
Regarding claim 1, Cherian discloses a method of coordinating transmissions of a first wireless access point (AP) (par.015 “a first portion of a transmission opportunity reserved for communications by a first AP”) using a second wireless AP, the method comprising: 
receiving a frame (par.0158 “a Trigger frame”) granting a transmission opportunity (TXOP) at the second wireless AP (par.0146 “allow the….second AP 105-b….to transmit and receive wireless communication during the TxOP”, par.0325-0326); 
sending a frame from the second wireless AP to the first wireless AP, the frame comprising a TXOP duration and a TXOP bandwidth (par.0157 “based on the SI frames 520 and 530, may determine resources for transmission of each AP 105”, par.0325-0326); and 
signaling the first wireless AP using the second wireless AP to grant a portion of a bandwidth allocated by the TXOP to the first wireless AP according to the TXOP duration and the TXOP bandwidth (par.0155 “the scond AP 105-b may transmit a scheduling indication that includes a preamble 515-a, and a SI-frame 520 that occupies a first sub-channel ….a first 20 MHZ channel of multiple available 20 MHZ channels”, par.0327), 
wherein the portion of the bandwidth is available for use by the first wireless AP to service a wireless station (par.0147 the first AP 105-a, the second AP 105-b….may communicate with the STAs 115 during the second portion of the TxOP”).  

Regarding claims 5 and 17, Cherian discloses the second wireless AP scheduling an RU for downlink and uplink transmission of the first wireless AP, wherein the RU is within an allocated bandwidth indicated by the TXOP bandwidth (par.0197 “resource units 789-795 within one or more sub-channels for the particular AP 105”, par.0198 “particular RUs with in the sub-channel of the AP….part 781-785 may also carry information meant for the TXOP-owner AP”, par.0160 “STA UL to AP”, “AP DL to STA”).  
Regarding claims 6 and 18, Cherian discloses the second wireless AP schedules the RU using a Coordinated OFDMA Announcement (COA) control frame (par.0100, par.0124 “scheduling and transmission resources…..OFDMA are provided in which multiple APs may concurrently communicate with one or more associated STAs”, par.0163 “MAP OFDMA processes such as … MAP PPDU 600-c may be transmitted after the pre-setup packet”, par.0165).  
Regarding claims 7 and 19, Cherian discloses the first wireless AP performing a channel switch from a first primary channel to a second primary channel (par.020 “a primary channel for the first AP”, par.0359 “AP to switch channels for the MU transmission”, par.0127 “where subchannels of a wireless bandwidth used by each AP are orthogonal to each other….participate in simultaneous uplink and downlink 
Regarding claim 8, Cherian discloses the second primary channel is within an allocated bandwidth indicated by the TXOP bandwidth (par.0127 “a portion of a TxOP……subchannels of a wireless bandwidth, par.0140 “the sub-bands or channels may have a bandwidth of 20 MHZ”).  
Regarding claim 13, Cherian discloses synchronizing uplink and downlink transmissions (par.0332 “synchronization frames to allow the neighboring APs to synchronize”, par.0355 “the trigger signal 3205 may ensure cross-AP synchronization and symbol alignment for the MU transmission”) of the first BSS and the second BSS (par.0130-0131 “sharing of the unused resources is typically limited to APs within a basic service set BSS”), wherein the synchronizing mitigates adjacent channel interference of the first wireless AP and the second AP (par.0153 “only one AP 105 is targeted at any time by the MAP-Sch-trigger 410 or 420, the scheduling indication 415 and 425 will not interfere with each other”, par.0163 “such coordination for using boundary RUs for data may in some cases minimize signaling interference”, par.0331 “assigning channels to neighboring APs…a coordinated beamforming to avoid interference”)
Regarding claim 14, Cherian discloses the synchronizing comprises the second wireless AP indicating an uplink duration and a downlink duration using an A- control subfield of the frame (par.0332 “synchronization frames to allow the neighboring APs to synchronize”, par.0337 “a control channel assignment frame……the invitation to participate frame may carry an indication of….the TxOP duration…. a control channel 
Regarding claim 15, Cherian discloses everything as claim 1 above.  More specifically, Cherian discloses a memory coupled to the processor and comprising instructions executed by the processor (par.054, 069, 073) and MEDT-0059-02UOOUS31sending a frame comprising an A-Control subfield to the coordinated wireless AP, the A-Control subfield comprising a TXOP duration and a TXOP bandwidth (par.0155 “the second AP 105-b may transmit a scheduling indication that includes a preamble 515-a, and a SI-frame 520 that occupies a first sub-channel ….a first 20 MHZ channel of multiple available 20 MHZ channels”par.0332 “synchronization frames to allow the neighboring APs to synchronize”, par.0337 “a control channel assignment frame……the invitation to participate frame may carry an indication of….the TxOP duration…. a control channel assignment frame……indication of the number of symbols for downlink…….signals for uplink”, par.0355 “the trigger signal 3205 may ensure cross-AP synchronization and symbol alignment for the MU transmission”, par.0356 “a duration or period of the TxOP….a single field or bitmap…..HE-SIG-B symbols for the TxOP”).
Regarding claim 20, Cherian discloses everything as claim 1 above.  More specifically, Cherian discloses non-transitory computer-readable storage medium having embedded therein program instructions, which when executed by one or more processors of a device, causes the device to execute a process for coordinating transmissions of a first wireless access point (AP) using a second wireless AP (par.054, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cherian (US Pub. 2020/0076552) in view of Asterjadhi (US Pub. 2015/0063251).
Regarding claim 10, Cherian discloses CTS/RTS packet (par.0142).  However, Cherian does not express CTS/RTS is a protection mechanism.

	Regarding claim 11, the modified Cherian discloses performing the protection mechanism comprises performing an RTS/CTS hand shake (Cherian, par.0142 “RTS/CTS may help mitigate a hidden node problem”).  

Allowable Subject Matter
Claims 3-4, 9 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Tu Nguyen whose telephone number is (571)272-7883.  The examiner can normally be reached on 8AM-5PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Rafael Perez-Gutierrez can be reached on 571-272-789915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 or mailed to:
Commisioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to
Customer Service Window
Randolph Building
401 Delany Street


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

	/TU X NGUYEN/           Primary Examiner, Art Unit 2642